Case 6:18-cv-01729-PGB-TBS Document 1-1 Filed 10/12/18 Page 1 of 1 PageID 10



                                        UNITED STATES DISTRICT COURT
                                         MIDDLE DISTRICT OF FLORIDA
                                             ORLANDO DIVISION

                                                                        CASE NO.: 18-CV-23411
AUSTIN SMILEY,                                        )
                                                      )
         Plaintiff,                                   )
                                                      )
v.                                                    )
                                                      )
UNIVERSAL CITY DEVELOPMENT                            )
PARTNERS, LTD d/b/a UNIVERSAL                         )
ORLANDO RESORT                                        )
                                                      )
         Defendant.                                   )
                                                      )


                                    SUMMONS IN A CIVIL ACTION


To:                        UNIVERSAL CITY DEVELOPMENT PARTNERS, LTD
                           1001 Universal Studios Plaza
                           Orlando, Florida 32819

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you are
the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12
of the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are:

                           Elizabeth Olivia Hueber
                           MICHAEL L. FEINSTEIN, PA
                           200 SE 18th Court
                           Ft. Lauderdale, FL 33316.

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint. You
also must file your answer or motion with the court.


                                                                        CLERK OF COURT


Date:_________________
                                                               Signature of Clerk or Deputy Clerk
